Exhibit 10.21

April 2, 2012

Pavel Mirovsky

Dear Pavel:

This letter outlines the details of your employment with PharmaSwiss AG, having
its registered office at: Baarerstrasse 94, 6300 Zug, Switzerland,
Identification Number: CH-170.3.023.567-7 (the “Company), the employing entity
and subsidiary of Valeant Pharmaceutical International, Inc., having its
registered office at: Baarerstrasse 94, 6300 Zug, Switzerland, Identification
Number: CH-170.3.023 .567-7 (“VPII”).

 

  •   Title: General Manager and President, Valeant Europe reporting to J.
Michael Pearson.

 

  •   Location: Your principal office location will be Prague, Czech Republic.
You agree to make, from time to time, business trips for the Company’s benefit,
either in the Czech Republic or abroad, under the Company’s instructions and
operational needs, in the extent of up to 250 days per calendar year.

 

  •   Commencement of Work: You are already working for the Company. This
agreement is therefore effective as of 1 January 2012.

 

  •   Time Worked and Vacation: Subject to mandatory laws, the following applies
to working hours and vacation. You agree to exercise your best efforts to
successfully and carefully accomplish the duties assigned to you by the Company
and further agree that you shall devote at least 40 hours per week to service on
behalf of the Company. You agree to perform overtime work if necessary. It is
understood that no extra compensation shall be paid for the performance of
overtime work or work performed on days or during hours of the day which may be
considered outside customary working hours. You shall be entitled to 30 days of
paid vacation per calendar year.

You agree to devote your efforts exclusively to the Company in furtherance of
the Company’s interests. Any engagement in additional occupations for
remuneration or any participation in any kind of enterprise requires the written
consent of the Company. This shall not apply to the usual acquisition of shares
of other stocks or other shares for investment purposes. Membership in the board
of directors or supervisory board of other companies shall also require the
written approval of the Company.

 

  •   Base Salary: Your annual gross base salary will be €360,000 (or
€30,000 per month).

 

  •   Annual Incentive: You will be eligible to participate in the VPII
management bonus plan. Beginning with the 2012 calendar year your target bonus
will be 50%, with the potential of 100%, of your annual base salary. This plan,
and therefore your participation, is subject to change at the discretion of the
Board of Directors of VPII. Bonuses are payable at the time the VPII management
bonuses are paid, generally in March each year. To be eligible for any bonus
payment, you must be employed by the Company, and not have given or received
notice of the termination of your employment, on the day on which the applicable
bonus is paid to VPII members of management. It is in the unfettered discretion
of the Board of Directors of VPII to change the bonus plan, and you have no
claim against the Company under this Clause or the management bonus plan.



--------------------------------------------------------------------------------

April 2, 2012

Page 2 of 4

 

  •   Equity Awards: The Company will recommend to VPII’s Talent and
Compensation Committee of the Board the following equity awards:

 

  •   10,000 Performance Stock Units (PSUs) with between 0 and 300% vesting as
measured on the date that is three years from the grant date, based on meeting
certain company performance criteria.

 

  •   20,000 Stock Options with 25% vesting on each anniversary of the grant
date. The stock options will have a ten year term.

 

  •   The awards are contingent upon your acceptance of the offer and the terms
of the awards and approval of the Talent and Compensation Committee. The terms
and conditions of these awards will be detailed in each award agreement and/or
plan document.

 

  •   It is in the unfettered discretion of the Talent and Compensation
Committee to approve the awards or not, and you have no claim against your
employing entity under this Clause or the awards.

 

  •   Further payments. Unless otherwise expressly agreed upon in writing, the
payment of any other gratuities, profit shares, premiums or other extra payments
shall be on a voluntary basis, subject to the provision that even repeated
payments without the reservation of voluntarity shall not create any legal claim
for you, either in respect to their cause or their amount, either for the past
or for the future.

 

  •   Notice of Termination. Your employment may be terminated at any time
giving one month notice prior written notice as per the end of each month. This
offer of employment does not constitute an express or implied agreement of
continuing or long term employment with the Company, the Company or any
affiliate of the Company. This clause can be altered only by a written
agreement.

 

  •   Severance Benefits. Notwithstanding the immediately preceding bullet
paragraph, if your employment is terminated by the Company, the Company shall be
obligated to pay you only such severance as is required per applicable law
unless you are terminated as a direct result of a change in control as discussed
below. You agree and acknowledge that you are not entitled to receive any other
severance payments or benefits from the Company or any of its affiliates.

 

  •   Severance Benefits related to a Change in Control. If your employment is
terminated by the Company within 12 months following a “Change in Control”, the
Company shall be obligated to pay you the lesser of (a) the amount equal to your
then current base salary through the period ending on 31 March 2015 or (b) an
amount equal to 12 months of your then current base salary. For purposes of this
letter, the term “Change in Control” means the acquisition of more than 50% of
the equity interest or assets of Valeant Pharmaceuticals International, Inc. by
an unaffiliated third party.

It is understood that, during your employment by the Company or any of its
affiliates, you will not engage in any activities that constitute a conflict of
interest with the interests of the Company or any of its affiliates, as outlined
in VPII’s conflict of interest policies for employees and executives in effect
from time to time.

 

  •   Covenant Not to Solicit. To protect the confidential information and other
trade secrets of the Company and its affiliates, you agree, during your
employment with the Company or any of its affiliates and for a period of one
year (12) months following the effective date of this employment agreement, the
Employee will not, directly or indirectly, solicit for employment or hire any
officer or employee of the Company or any of its subsidiaries that the Employee
was in regular contact with, or had an access to information with respect to in
the Employee’s ordinary course of work, provided that the foregoing shall not
preclude the Employee from hiring any such officer or employee who (i) has had
his or her employment terminated by the Company prior to commencement of
employment discussions between the Employee and such officer or employee or
(ii) contacts the Employee in response to employment advertisement in generally
circulated media.



--------------------------------------------------------------------------------

April 2, 2012

Page 3 of 4

 

  •   Remedies for Breach of Obligations Under the Covenants Not to Solicit
Above. It is the intent and desire of you and the Company (and its affiliates)
that the restrictive provisions in the paragraph captioned “Covenant Not to
Solicit” above be enforced to the fullest extent permissible under the laws and
public policies as applied in each jurisdiction in which enforcement is sought.
If any particular provision in such paragraph shall be determined to be invalid
or unenforceable, such covenant shall be amended, without any action on the part
of either party hereto, to delete therefrom the portion so determined to be
invalid or unenforceable, such deletion to apply only with respect to the
operation of such covenant in the particular jurisdiction in which such
adjudication is made. Your obligations under the two preceding paragraphs shall
survive the termination of your employment with or any other employment
arrangement with the Company or any of its affiliates. You acknowledge that the
Company or its affiliates will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if you breach your obligations
under the paragraph captioned “Covenant Not to Solicit” above. Accordingly, you
agree that the Company and its affiliates will be entitled, in addition to any
other available remedies, to obtain injunctive relief against any breach or
prospective breach by you of your obligations under either such paragraph in any
Federal or state court sitting in the State of New Jersey, or, at the Company’s
(or its affiliate’s) election, in any other state or jurisdiction in which you
maintain your principal residence or your principal place of business. You agree
that the Company or its affiliates may seek the remedies described in the
preceding sentence notwithstanding any arbitration or mediation agreement that
you may enter into with the Company or any of its affiliates. You hereby submit
to the non-exclusive jurisdiction of all those courts for the purposes of any
actions or proceedings instituted by the Company or its affiliates to obtain
that injunctive relief, and you agree that process in any or all of those
actions or proceedings may be served by registered mail, addressed to the last
address provided by you to the Company or its affiliates, or in any other manner
authorized by law.

 

  •   Data Protection: With the execution of this letter, you consent that the
Company may store, transfer, change and delete all personal data in connection
with your employment relationship. You acknowledge that personal data may be
transferred to companies outside Switzerland and the Czech Republic affiliated
with the Company.

 

  •   Withholding Taxes and Contributions. All payments to you or your
beneficiary under this letter agreement shall be subject to withholding on
account of federal, state and local taxes and social security and health
insurance contributions as required by law.

 

  •   Applicable Law. You agree that your employment is subject to Swiss law and
that the Courts in Zug have exclusive jurisdiction.

It is understood that you are required to have read, reviewed, agreed, signed
and returned to the Company the Company’s Standards of Business Conduct, Insider
Trading Policy, Blackout Policy and Global Anti-Bribery Policy, and by signing
below you acknowledge your requirement to comply with such documents and
policies at all times during your employment with the Company or any of its
affiliates.

Policies of the Company will govern any other matter not specifically covered by
this letter.

As confirmation of acceptance of this employment offer, please sign this letter
indicating your agreement and acceptance of the terms and conditions of
employment. In addition, please mail the original signed offer letter in the
envelope provided. A duplicate copy of this offer letter is included for your
records.



--------------------------------------------------------------------------------

April 2, 2012

Page 4 of 4

Sincerely, By:

/s/ J. Michael Pearson

J. Michael Pearson Chief Executive Officer (for and on behalf of PharmaSwiss SA)

/s/ Pavel Mirovsky

Pavel Mirovsky